Citation Nr: 0108761	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1982, August 1982 to August 1985, and from September 1985 to 
September 1995.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not serve for a period of at least three 
years of continuous active duty, after June 30, 1985.  


CONCLUSION OF LAW

The requirements for educational benefits under Chapter 30, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3011(a)(1)(B) (West 1991); 38 C.F.R. §§ 21.7042, 21.7044 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
Chapter 30 education benefits because he served without a 
break in service for three years continuously beginning June 
30, 1985.  In this regard, he argues that the five week 
period from his separation from service on August 15, 1985, 
until his re-entrance on September 23, 1985, does not 
preclude entitlement to Chapter 30 education benefits since 
his August 1985 separation was not voluntary, and he was told 
at the time of his September 1985 re-entrance that none of 
his benefits were affected. 

Relevant educational assistance benefits under Chapter 30, 
Title 38, United States Code, may be available to a veteran 
who, as of December 31, 1989, is eligible for Chapter 34 
educational benefits and was on active duty at any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985, if that individual continued on active duty 
without a break in service, and served at least three years 
of continuous active duty in the Armed Forces after June 30, 
1985.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044.

In VAOPGCPREC 2-2001, the VA General Counsel addressed 
questions of law identical to those presented in the case 
before the Board, involving whether an otherwise eligible 
veteran could qualify for Chapter 30 benefits when the 
veteran had an interruption of active duty service after June 
30, 1985, and before July 1, 1988, which was of less than 90 
days in length.  After a lengthy analysis, the General 
Counsel concluded that a veteran having Chapter 34 
eligibility on December 31, 1989, must serve three continuous 
years on active duty after June 30, 1985, to become entitled 
to Montgomery GI Bill benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B).  The General Counsel concluded that although 
an interruption of less than 90 days during that period would 
not constitute a "break in service" under 38 C.F.R. 
§ 21.7020(b)(5), it would violate the requirement that the 
veteran have served three continuous years on active duty 
after June 30, 1985, since an interruption of any length 
(following a complete separation from service) would not meet 
the definition of "continuous active duty" under 38 C.F.R. 
§ 21.7020(b)(6).  

Applying VAOPGCPREC 2-2001 to the case on appeal, the Board 
concludes that the veteran is not entitled to educational 
benefits under Chapter 30.  There is no dispute that the 
veteran was entitled to Chapter 34 benefits as of December 
31, 1989.  However, he did not serve for at least three 
continuous years of active duty after June 30, 1985.  Rather 
he was completely separated from active duty for the period 
from August 16, 1985 through September 22, 1985.  

The Board acknowledges the veteran's lengthy and honorable 
service; however, the Board is not free to ignore or make 
exceptions to laws passed by Congress.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).  The applicable law is specific as 
to the criteria for the benefit sought on appeal.  In short, 
there is no legal basis to 

award entitlement to Chapter 30 educational benefits.  Where 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to educational benefits under Chapter 30, Title 
38, United States Code, is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

